Title: To John Adams from the Comte de Vergennes, 25 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


        
         A Versailles le 25 Juillet 1780
        
        J’ai recu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 17 de ce mois. Je l’ai luë avec la plus sérieuse attention, et pour rendre ma réponse d’autant plus éxacte, je l’ai placée en marge de chacun des articles qui m’a parû mériter des observations de ma part. Vous y verrez, Monsieur, que je persiste à penser que le moment de communiquer au Lord Germaine vos pleinpouvoirs, n’est pas encore venu, et vous y trouverez les motifs sur lesquels je fonde mon opinion. Je ne doute pas que vous n’en sentiez la force, et quelles ne vous déterminent à penser comme moi. Mais dans le cas contraire, je vous invite et même vous requiers au nom du Roi, de communiquer votre lettre et ma réponse aux Etats-Unis et de suspendre, jusqu’à ce que vous ayez reçu des ordres de leur part, toute démarche vis-à-vis du Ministère anglois. Je ferai passer de mon côté mes observations en Amérique, afin que M. de la Luzerne puisse en entretenir les membres du Congrès: J’ose croire que ce Senat jugera le sentiment du Ministère de france digne de quelque attention, et qu’il ne craindra pas de s’égarer et de trahir les intérêts des Etats-Unis en l’adoptant pour régle de sa conduite.
        J’ai l’honneur d’être très sincérement, Monsieur, votre tres humble et très obéissant serviteur,
        
         De Vergennes
        
       